DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
Applicant’s amendment dated 07/27/2022 has been received and entered.  By the Amendment, claims 1-5 and 7-15 are now pending in the application.
Claims 1-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a 3D liquid crystal display panel comprising a combination of various elements as claimed more specifically a first grating layer disposed at a light emitting side of a second substrate for realizing 3D display, a CF layer comprises a plurality of filter units arranged in an array, a black matrix is disposed between adjacent filter units, and at least one light shielding strip is disposed inside each of the filter units and dividing each of the filter units into a plurality of light transmitting regions, each filter unit corresponding to a sub-pixel of a monochromatic light, a collimated light incident to the liquid crystal layer passes through the liquid crystal grating and changes a direction to pass through the plurality of light transmitting regions in the filter unit at different angles to form a monochromatic light, and is then emitted from the grating openings of the first grating layer, -3-a second grating layer disposed between the first substrate and the electrode layer, wherein the second grating layer comprises grating units corresponding to the filter units one by one, at least one light extraction grating is disposed in each of the grating units, and the light extraction grating in each of the grating units is disposed in an orthographic projection area of the light shielding strip in the corresponding filter unit in a respective grating unit in a plane in which the second grating layer is located, the first substrate is configured to perform optical waveguide transmission on a side-entry type incident light in the first substrate, and the light extraction grating is configured to irradiate the light transmitted in the first substrate onto the liquid crystal layer in a collimated manner as set forth in claim 1; and/or, the CF layer comprises a plurality of filter units arranged in an array, a black matrix is disposed between adjacent filter units, and at least one light shielding strip is disposed inside each of the filter units and dividing each of the filter units into a plurality of light transmitting regions, each filter unit corresponding to a sub-pixel of a monochromatic light; the black matrix and the light shielding strip are configured to increase the area of the visible range at same brightness, such that an aperture ratio of the grating in the first grating layer is:

    PNG
    media_image1.png
    57
    427
    media_image1.png
    Greyscale

and a collimated light incident to the liquid crystal layer passes through the liquid crystal grating and changes a direction to pass through the plurality of -8-light transmitting regions in the filter unit at different angles to form a monochromatic light, and is then emitted from the grating openings of the first grating layer as set forth in claim 12.
Claims 2-5, 7-11 and 13-15 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871